10/06/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0367


                                       DA 21-0367
                                                                            FILED
STATE OF MONTANA,                                                             OCT 0 6 2021
                                                                           Bowen Greenwood
                                                                         Clerk of Supreme Court
             Plaintiff and Appellee,                                        State or rtilnntaria



      v.                                                          ORDER

MATTHEW RYAN AILER,

             Defendant and Appellant.



      Upon consideration of Appellant's motion for extension of tirne,
      IT IS HEREBY ORDERED that Appellant's opening brief shall be filed on or
before November 8, 2021.
      DATED this         day of October, 2021.
                                                 For the Court,




                                                              Chief Justice